Title: To George Washington from George Weedon, 30 June 1780
From: Weedon, George
To: Washington, George



Dear Sir
Fredericksburg [Va.] June 30th 1780

When I had the honor of waiting on your Excellency at Valley Forge in the year 78, I assigned you my reasons for withdrawing from Service, and then furnished you with all the resolutions of Congress that gave rise to it. Whether I was happy enough at that time to satisfy your Excellency of the propriety of my Conduct, or whether I subjected myself to your displeasure for the line I pursued, I cant pretend to determine, but Sincearly hope not the latter, and a Subsequent Resolve of Congress that passed soon after this period, will shew how far my cause of Complaint was grounded on Military principles, and I hope will prove to your Excellency that it was not Imaginary motives that governed me in this case, When that Body Resolves, “That any Officer resigning his commission and again coming into Service shall have no benifit from his former Rank, but shall come in as youngest of the Rank to which he belonged.”
This will at once prove the Impropriety and partiality used in the Case of Genl Muhlenburg & myself who was Superseded by an Officer that had resigned! his Resignation Accepted by Congress! and he a

Citizen for many Months while we ware doing very harde duty in the Field. This affair is now all over, and what induces me to trouble your Excellency at this time is to inform you that previous to my leaving Phila. Congress came to a Resolution of which the Following is an Extract. “That Brigr Weedon have leave to retire, that he hold his Rank in the said Armies & that he be Call’d into Service whenever from a change of Circumstances the inconveniences he now labours under can be removed.” This was a Resolution I have reason to believe your Excellency was not informed of, Nor did I think it worth troubleing you with ⟨this⟩ I never expected to take Service in the Continental line again. The train of Misfortunes attending our Operations to the Southward, has Occationd in some me⟨a⟩sure a Change of Circumstances, And the Gloomy Situation of our affairs in that Quarter induced m⟨e⟩ to express a willingnesss to participate with my Country ⟨in⟩ the Danger that threatened us. And was three days ago honored with a letter from the precident of Congress Inclosing a Resolution of 16th Inst. Ordering me to Act in the Southern Department as Genl Gates shall Direct. I take the Earliest Opportunity of informing your Excellency of my Obedience to this Call and tho’ there are Circumstances that will make Service in the Southern Department not altogether agreeable, yet I shall Submit till other Service offers. But must at the same time inform you, that as Subjecting myself to my Friend Woodfords Order was the reason of my first withdrawing, so will it Operate in all future Cases if ever in the Course of duty we should come to Act together. It may also be necessary to Assure your Excellency that this proceeds intirely from what I conceive to be Military, and from no private peek or Contempt of his Abilities as an Officer, On the Contrary I have ever had a high Opinion of him as a Soldier and have for a Number of years lived with him in the Strictest Friendship; but enough of this. I hope it’s unnecessary to assure your Excellency of my strict Adherence to your Orders, and of the happiness I shall have in Executing any Commands you may from time, to time, have for me. I have the honor to be yr Excellencies Most Obt Servt

G. Weedon

